Title: To Alexander Hamilton from Henry Knox, 1 May 1794
From: Knox, Henry
To: Hamilton, Alexander



War DepartmentMay 1st 1794
Sir

I have the honor to transmit you the enclosed extract of a letter, received this day, from Major General Wayne, dated the 10th of March 1794 complaining, in a pointed manner of the very inferior quality of the Hats and Shoes furnished by the contractors of Clothing for the last year.
The President of the United States to whom this subject has been submitted is of opinion that the Contractors or Inspectors ought to be called to a severe account. I am at a loss to know how this is to be done as every article was passed by inspection upon oath. The inspector of Shoes has been dismissed upon a suspicion of some concern in the contract of the present year. If you can suggest any mode to carry the President’s ideas into effect I will most cordially co-operate with you.
I have the honor to be Sir   with great respect   your obedient servant

H KnoxSecty. of War
The Secretary of the Treasury

